Citation Nr: 1147338	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, including bronchitis and asthma.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hand disability.

4.  Entitlement to service connection for bilateral foot disability.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.

6.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

7.  Entitlement to an evaluation in excess of 10 percent for residuals of compression fracture at T8 of the thoracic spine.

8.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right shoulder.

9.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left shoulder.

10.  Entitlement to an evaluation in excess of 10 percent for left elbow epicondylitis with degenerative joint disease.

11.  Entitlement to an evaluation in excess of 10 percent for left elbow epicondylitis with degenerative joint disease.

12.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee.

13.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee.

14.  Entitlement to an evaluation in excess of 10 percent for right ankle degenerative joint disease.

15.  Entitlement to an evaluation in excess of 10 percent for left ankle degenerative joint disease.

16.  Entitlement to an evaluation in excess of zero percent for right leg shin splints.

17.  Entitlement to an evaluation in excess of zero percent for left leg shin splints.

18.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971, and from June 1977 to March 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas that denied all of the claimed disorders as enumerated on the title page of this decision.

Following review of the record, the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot disability and service connection for left and right foot strain is granted.  The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for bilateral foot disability was denied in a December 2002 RO rating decision; the Veteran did not file an appeal within one year of the notification of the determination. 

2.  Evidence added to the record since the final determination is relevant and probative of the issue of entitlement to service connection for bilateral foot disability. 

3.  Right and left foot strain is related to service.


CONCLUSIONS OF LAW

1.  The December 2002 RO rating decision that denied service connection for bilateral foot disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral foot disability has been received since the final determination and the claim is reopened. 38 C.F.R. § 3.156 (2011).

3.  Right foot strain was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

4.  Left foot strain was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision as to the claim of entitlement to service connection for right and left foot strain, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

1.  New and material evidence to reopen the claim of entitlement to service connection for bilateral foot disability.

Service connection for bilateral foot disability was originally denied in December 2002.  The Veteran did not file an appeal within one year of notification of the decision and this determination is final. See 38 C.F.R. § 20.1103 (2011).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 C.F.R. § 5108 (West 2002 & Supp. 2011). 

The appellant attempted to reopen her claim of entitlement to service connection for bilateral foot disability in October 2006.  New evidence is defined in 38 C.F.R. § 3.156(a) (2011) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence of record at the time of the December 2002 RO rating decision denying service connection for bilateral foot disability included service treatment records reflecting that the appellant was treated on a number of occasions between 1984 and 1992 for complaints involving both feet with assessments that included musculoskeletal sprain.  On examination in January 1992 for discharge from active duty, she indicated on The Report of Medical History that she had foot pain.  

The Veteran was afforded a VA examination in June 1992 and reported that she had suffered frostbite of the feet in the past did not have current pain.  Following examination, a pertinent diagnosis of history of frostbite, no residuals, was rendered. 

A claim of entitlement to service connection for bilateral foot disability, including degenerative joint disease, was received in April 2002.  

VA outpatient clinical records dating from 1998 reflect sporadic foot treatment including foot fungus in April 1995, metatarsalgia in July 2000, ingrown toenail in October 2001, and right hallux nail in May 2002.  The appellant was afforded a VA examination in October 2002 and related a history of pain affecting both feet in service.  X-rays of the feet were interpreted as showing degenerative changes primarily affecting the os calcis, bilaterally.  Following examination, a pertinent diagnosis of bilateral foot strain with X-ray report of degenerative joint disease, was rendered.  

By rating action dated in December 2002, service connection was denied for degenerative joint disease and tendonitis of both feet on the basis that there was no evidence of a chronic foot disorder deriving from service.  

The evidence received since the December 2002 RO rating decision denying service connection for bilateral foot disability consists of the report of a VA examination conducted in August 2006 where thee appellant was found to have tenderness diffusely of both feet, and normal range, bilaterally, but with a reported increase in pain from start to finish of all motion maneuvers.  The Veteran underwent a VA joints examination in May 2007.  The examiner noted tenderness in the Achilles tendon area in both feet with dorsiflexion of 10 degrees and plantar flexion of 15 degrees with tenderness throughout.  Inversion was 20 degrees and eversion was 10 degrees with end range pain on range of movements.  X-rays were ordered.  Following examination, the examiner stated that degenerative joint disease of the feet was not found.  It was noted that the appellant did have bilateral foot complaints in service.  The examiner opined that bilateral foot strain was as likely as not due to foot symptomatology in service. 

The Board finds that the May 2007 VA examiner's opinion that bilateral foot strain was as likely as not due to foot symptoms in service relates to a fact not established or demonstrated prior to December 2002.  As such, it must therefore be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that such evidence is new and material and the claim of entitlement to service connection for bilateral foot disability is reopened. See 38 C.F.R. § 3.156.  The application to reopen the claim is therefore granted and is further addressed in the decision that follows.

2.  Service connection for a bilateral foot disability.

The Veteran ascribes current bilateral foot disability to symptoms in service.  As indicated above, service treatment records do indeed reflect that she was treated for complaints affecting each foot over a number of years in service.  She indicated on service separation examination in 1992 that she had foot pain.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3e. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board has fully considered the lay evidence in this case and finds that the Veteran is competent to report prior symptoms and state that she has had foot symptoms since service.  The factual basis for proving the existence of a chronic disease may be established by medical evidence, competent lay evidence or both.  See 38 C.F.R. § 3.307(b). (2011).

When examined for VA compensation in May 2007, the examiner concluded that it was at least as likely as not that the appellant had bilateral foot strain related to foot complaints in service.  It is the province of trained health care providers to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As such, there is both competent and probative evidence in the record to find that bilateral foot strain is related to service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).  Therefore, with consideration of the above, the Board resolves the benefit of the doubt in favor of the Veteran by finding that right and left foot strain was incurred in service.  

ORDER

The application to reopen the claim of entitlement to service connection for bilateral foot disability is granted.

Service connection for right foot strain is granted.

Service connection for left foot strain is granted.  


REMAND

The Board finds that further development of the evidence is warranted prior to disposition of the remaining issues on appeal.

At the outset, the Board notes that service connection for bilateral hand disability was denied by the agency of original jurisdiction in December 2002.  The Veteran did not file an appeal within one year of notification of the decision and this determination is final. See 38 C.F.R. § 20.1103 (2011).  Upon the appellant's attempt to reopen the claim in October 2006, it appears that she was not provided proper notice in this regard.  In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  The RO must thus provide VCAA notice in accordance with Kent as to bilateral hand disability.

The record discloses that the Veteran has been awarded Social Security benefits.  However, in reviewing the documents that have been obtained in this regard, it is shown that only the award letter has been received.  The appellant testified on personal hearing in August 2008 that she had had medical examinations by three or four different doctors at the Metroplex Hospital in Killen, Texas prior to being approved for Social Security.  None of these clinical reports is of record.  As such, the Social Security documentation is incomplete.

The Court has held that VA must obtain Social Security Administration decisions and records that may have a bearing on a veteran's claim. See Waddell v. Brown, 5 Vet.App. 454 (1993); Clarkson v. Brown, 4 Vet.App. 565 (1993); Shoemaker v. Brown, 3 Vet.App. 519 (1993).  Therefore, the Veteran's complete Social Security disability record should be requested and associated with the claims folder.

The record reflects that the appellant appears to receive continuing treatment for her multiple service-connected orthopedic disabilities and a claimed respiratory disorder.  During the August 2008 hearing, she referred to doctors' appointments she had had and medication management for her symptoms.  Throughout the record, she has indicated that she receives treatment at the Tempe VA facility.  VA outpatient records date through February 2007.  The Board is thus put on notice as the existence of additional VA records that may have some bearing on the claims.  As such, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from March 2007 should be requested and associated with the claims folder.

The record reflects that the Veteran last had a VA examination for compensation and pension purposes in October 2008.  The Board is of the opinion that she requires a current orthopedic examination to ascertain the status as to each service-connected disorder on appeal.  As well, the Court has held that in the case of a claim for a total rating based on individual unemployability, the duty to assist requires VA to obtain an examination that includes an opinion as to what effect the Veteran's service-connected disabilities have on his or her ability to work. See Friscia v. Brown, 7 Vet.App. 294, 297 (1994).  Given that there has been no recent assessment in this regard, the Board will remand the case for further examination and a clinical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice pertaining to new and material evidence to reopen the claim of entitlement to service connection for bilateral hand disability.

2.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case, and the medical documentation relied upon for the award of disability benefits.

3.  Request VA clinical records dating from March 2007 to the present and associate with the claims folder.

4.  Schedule the Veteran for a VA examination to evaluate the status of service-connected orthopedic disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner should specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination as to all service-connected musculoskeletal disorders.

The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render her unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

5.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


